DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 28, 2021. In virtue of this communication, claims 1-8, 10, 12-19 and 26-28 are currently patentable. 

Allowable Subject Matter
Claims 1-8, 10, 12-19 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Keller et al (US 20170168576 A1) in view of Parviz (US 9402582 B1) discloses a system and a method for providing haptic feedback to a user by controlling an area of a surface of a haptic assembly in touch (directly or indirectly) with a user. The haptic assembly can be actuated such that a surface area of the haptic assembly in contact with a user can be adjusted. An area of the haptic assembly in contact with a user can be changed by modifying a shape of the haptic assembly. Hence, by changing the shape of the haptic assembly, a user touching a virtual object in a virtual space with a particular rigidity can be emulated. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically  a headset to be worn by a user, the headset having a screen to display a virtual reality environment to the user; and a glove to be worn on a hand of the user, the glove including an ultrasonic array of ultrasonic generators to be spaced apart by a distance from skin on the hand of user when the glove is worn by the user, when activated, the ultrasonic generators are to generate ultrasonic waves, respective ones of the waves having a corresponding repeating pattern of compressions and refractions, the ultrasonic generators arranged such that the compressions interact at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624